Judgment of resentence, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered July 25, 2012, as amended August 15, 2012, resentencing defendant, as a second felony offender, to an aggregate term of 35 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Concur— Acosta, J.P., Saxe, Renwick, DeGrasse and Richter, JJ.